Citation Nr: 1434906	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  12-27 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than June 15, 2010, for the grant of a 50 percent rating for removal of uterus with bilateral ovaries to include the matter of whether there was clear and unmistakable error (CUE) in a prior rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran served on active duty from March 1982 to March 1985

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, the Board remanded this case for a Board hearing.  This hearing was conducted in June 2014 from the RO via video conference.   

The history in this case is complex and will be addressed below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a January 2006 decision, the Board denied service connection for removal of the bilateral ovaries; this decision subsumed prior rating decisions.

2.  On February 1, 2006, a Motion for Reconsideration was received with regard to the January 2006 Board decision; the Motion was denied.  

3.  In February 2006 correspondence, the Veteran alleged CUE in the January 2006 Board decision.

4.  In an April 2009 Board decision, the Board dismissed the Motion for CUE; a Motion of Reconsideration was received, but denied in March 2010.  

5.  The February 1, 2006 correspondence is construed as a request to reopen the claim of service connection for removal of the bilateral ovaries.  

6.  There is no evidence dated between the Board's January 2006 decision and prior to February 1, 2006, establishing an informal or formal claim of service connection for removal of the bilateral ovaries.


CONCLUSIONS OF LAW

1.  The January 2006 Board decision, in which the Board denied service connection for removal of the bilateral ovaries is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2012).

2.  The criteria of an earlier effective date of February 1, 2006 for service connection removal of the bilateral ovaries and a 50 percent rating under Diagnostic Code 7617 for removal of uterus with bilateral ovaries have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in April and September 2011 letters.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the pertinent records and examination have been obtained.  Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Earlier Effective Date

This case has a complex history.  In a May 1998 rating decision, service connection for a removal of the uterus was granted and a 30 percent rating was assigned effective June 3, 1997.  The rating was assigned under Diagnostic Code 7618 which provides for removal of the uterus, but not the ovaries.  The service treatment records reflected that the Veteran underwent a total vaginal hysterectomy (TVH), but there was no mention of ovary removal, nor was there any post-service evidence of ovary removal.  

In a May 1999 rating decision, an earlier effective date of March 8, 1985 (the day after the Veteran's discharge from service) for service connection for removal of the uterus was established.  The RO determined that there was CUE in the April 18, 1985; December 23, 1985; and May 8, 1998 rating decisions.  

In August 1999, the Veteran underwent a pelvic ultrasound.  The interpretation was that the uterus was absent, the right ovary was visualized, but the left ovary was not visualized.

In March 2000, correspondence was received from the Veteran in which he requested that a rating be assigned for removal of her ovaries.  

In a July 2001 rating decision, service connection for removal of the ovaries was denied.  At this juncture, the Board notes that the RO adjudicated this matter separate from the removal of the uterus which was already service connected.  The Veteran appealed that determination to the Board.

In a September 2003 decision, the Board remanded the case for records to be obtained and for a VA examination to be conducted to determine, in pertinent part, if the Veteran had one or both ovaries removed and when that occurred.  The requested action was undertaken.  At the time of a May 2004 evaluation, the Veteran basically expressed that she wanted to know if her ovaries were removed, indicative that she did not know.  The examiner told her that there was no reason from her chart to suspect that they had been removed.  The examiner also explained that a total vaginal hysterectomy simply meant the whole uterus, including the cervix.  However, an ultrasound was scheduled.  She underwent the ultrasound which showed that both ovaries were not present and that the prior pelvic ultrasound (in 1999) probably showed a loop of her bowel, rather than a right ovary.  

In a January 2006 decision, the Board denied service connection for removal of both ovaries.  Thereafter, on February 1, 2006, the Veteran requested a reconsideration of the Board's decision.  However, the Motion for Reconsideration was denied.  The Veteran then generally claimed CUE in the Board's January 2006 decision.  In an April 2009 decision, the Board determined that the motion for CUE was dismissed because the pleading requirements were not met.  The Veteran then requested reconsideration of that decision, but that Motion for Reconsideration was denied in March 2010.

On June 15, 2010, the Veteran again asserted that she should be service connected and rated for loss of her ovaries.  In October 2011, the Veteran was afforded a VA examination.  The examiner opined that the ovaries were removed during service when the hysterectomy occurred.

In a November 2011 rating decision, the RO essentially established service connection for removal of both ovaries and rated that disability with the removal of the uterus.  A combined 50 percent rating was assigned under Diagnostic Code 7617 from June 15, 2010, the date of the Veteran's recent correspondence.  The Veteran appealed that effective date.

In October 2012, the RO determined that the grant of service connection for removal of the bilateral ovaries and the assignment of the 50 percent rating were the result of CUE and the RO proposed to sever service connection for the removal of the ovaries and decrease the disability rating to 30 percent.  The proposed action was undertaken in a November 2013 rating decision.  However, in a December 2013 rating decision, the severance and reduction actions were found to be CUE and service connection was restored for removal of the ovaries and the 50 percent rating reinstated.

The Veteran contends that in essence service connection for removal of the bilateral ovaries is warranted from March 8, 1985 (the day after the Veteran's discharge from service) and a 50 percent rating is warranted from that date.  She asserts that prior rating decisions which denied service connection (and thereby the 50 percent rating) were clearly and unmistakably erroneous.

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected.  Pursuant to 38 C.F.R. § 3.105(a), previous determinations, which are final and binding, will be accepted as correct in the absence of CUE.  Where the evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  

The Board denied service connection for bilateral ovary removal in a January 2006 decision.  A decision issued by the Board is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  When the Board affirms a determination of the agency of original jurisdiction, such determination is subsumed by the final appellate decision.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103, 20.1104.

In Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that section 3.105(a) applies only to RO decisions, and not to Board decisions.  In so holding, the Federal Circuit noted that to hold otherwise would permit an inferior tribunal, e.g., a regional office, to collaterally review the actions of a superior one, i.e., the Board.  Smith, supra, at 1526. Subsequently, in Duran v. Brown, 7 Vet. App. 216, 224 (1994), the Court held that an RO decision "appealed to and affirmed by the Board" was thus "subsumed by the Board's decision," and could not be attacked on CUE grounds.  See Donovan v. Gober, 10 Vet. App. 404(1997), aff'd sub nom.  Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 1255 (1999).

Thus, to the extent that the Veteran believes that any rating decision dated prior to the January 2006 Board decision which failed to grant service connection for removal of the bilateral ovaries (and the associated 50 percent rating for removal of uterus with bilateral ovaries) contained CUE, the prior rating decisions were subsumed, on appeal, by the Board's January 2006 decision, which denied the claim.  38 C.F.R. § 20.1104.  

To the extent the Veteran believes the denial of service connection for removal of the bilateral ovaries was not adequately addressed by the Board in its January 2006 decision, such a contention is properly raised in a motion submitted directly to the Board requesting review of the Board's decision for CUE, rather than by pursuing a claim with the RO for revision of the RO's decision based upon CUE, since the Board's decision subsumed that RO decision.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  As noted, the Veteran previously pursued a motion for CUE in the January 2006 decision, but that motion was dismissed and not before the Board.

Service connection was granted, as noted, in a November 2011 rating decision.  Since the Veteran appealed the decision which granted service connection which was not final, there cannot be a claim of CUE as such claims only pertain to final rating decisions.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.  The effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i); Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  

The January 2006 Board decision, in which the Board denied service connection for removal of the bilateral ovaries, is final.  38 U.S.C.A. § 7104(b).  As noted, the Motion for Reconsideration was denied and the Motion for CUE was dismissed with regard to that decision.  When a claim is finally denied, that decision becomes final and the claim may not thereafter be reopened or allowed, except upon the submission of new and material evidence or a showing that the prior final decision contained CUE, but, as noted, the motion for CUE in the January 2006 Board decision has been dismissed.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 3.105.

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  In liberally construing the Veteran's claim to reopen, the Board accepts her February 1, 2006 statement as a claim to reopen service connection for removal of bilateral ovaries.  There are no other communications or records dated between the Board's final January 2006 decision and the Veteran's February 1, 2006 correspondence (claim).  Thus, the date of claim was the later date between the date entitlement arose and the date of claim as it has been established that the ovaries were removed during service.  

The Veteran argues that the effective date should go back to when she initially filed her claim for VA benefits after separation.  This type of argument has been considered and rejected by the Court in previous cases.  The Court held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 172  (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the veteran "first sought to reopen his claim").  Accordingly, the Veteran is not entitled to an effective date back to March 1985.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court stated that a claimant can attempt to overcome the finality of a decision which assigns an effective date in one of two ways, by a request for revision of those regional office decisions based on clear and unmistakable error (CUE), or by a claim to reopen based upon new and material evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a) ("A decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised."); 38 U.S.C. § 5108 ("If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."); Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).  Because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C. § 5110(a), only a request for revision premised on CUE could result in the assignment of an earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 475 (2004).  The claimant in this case seeks an effective date prior to the date of his claim.  As noted, the CUE claim has been dismissed.  

In conclusion, the Board finds that the evidence supports an earlier effective date of  February 1, 2006 for the grant of service connection for removal of the bilateral ovaries and the assignment of a 50 percent rating under Diagnostic Code 7617 based on that removal (i.e., removal of uterus with bilateral ovaries).  


ORDER

Entitlement to an earlier effective date of February 1, 2006 for the grant of service connection for removal of the bilateral ovaries and the assignment of a 50 percent rating under Diagnostic Code 7617 based on removal of the uterus and bilateral ovaries is granted, subject to the laws and regulations governing the payment of monetary benefits.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


